DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments have been received on 1/5/2021. Claims 1, 3, 4, 6, 15-17  have been amended. Claim 2 has been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/21  is considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Claims 1, 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “live”, does not reasonably provide enablement for “real-time.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, “live” in the Applicants specification is not  synonymous with real-time as claimed. For instance there can be a live recording of  a show or in this case, a live recording of a voltage but this is not synonymous with real-time or instantaneous. Appropriate corrections or further clarification is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, “the upper limit” is unclear since it is unknown what the upper limit describes. Appropriate corrections or further clarification is required. 
Claims 1, 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, “predetermined function” is unclear since it is unknown what the function describes. Appropriate corrections or further clarification is required. 

Claims 1, 16 recites the limitation "the upper limit" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, 16 recites the limitation "the determination of the upper limit”" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the setting of the upper limit”" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the upper limit”" in line 12.  There is insufficient antecedent basis for this limitation in the claim,


Claims Analysis
It is noted that claims 1, 3-17 have “intended use” language such as “for control of the fuel cell system at least on a change in the electrical current output in accordance  with the upper limit”  and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the 
It bears noting that the limitation "is related, by predetermined function, to a candidate upper limit on the rate of change in current provided by the fuel cell system at the output, the controller being configured to perform the determination of the upper limit using the candidate upper limit" in the present claims, as instantly recited, is considered broad since the term “related” encompasses a wide scope of subject matter and doesn’t necessarily positively recite “by predetermined function, to a candidate upper limit on the rate of change in current provided by the fuel cell system at the output, the controller being configured to perform the determination of the upper limit using the candidate upper limit.”
Claim Rejections - 35 USC § 103
The rejection under35 U.S.C. 102 (a)(2) as being anticipated by Umayahara et al., on claims 1, 3-9 and 11-17 are withdrawn because the Applicant amended the claims
The rejection under 35 U.S.C. 102 (a)(2) as being anticipated by Kazuno et al., on claims 1-4, 6-17 are withdrawn because the Applicant amended the claims..
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 11, 12-14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamihara et al. (US Publication 2008/0187790).
Regarding claims 1 and 16, the Kamihara et al. reference discloses a method of controlling and fuel cell controller for controlling the operation of a fuel cell system comprising a plurality of fuel cells arranged together to provide electrical current at an output, determining a maximum limit on a rate of change in current provide by the fuel cell system at the output with a sensor based on a voltage of the fuel cell of the fuel cell system that has a lowest voltage (P91, P93-95). The controller being configured to perform the determination of the upper limit using the candidate upper limit. (P102).
Regarding claim 3, the Kamihara reference discloses  the controller is configured to actively set the upper limit based on a plurality of electrical parameters and the controller is configured to determine the upper limit by selection of one of the candidate upper limits as the upper limit based on a predetermined criteria (P88).  
Regarding claim 4, the Kamihara reference discloses at least one electrical parameter comprises a reverse spread voltage comprising a mean voltage of the plurality fuel cells of the fuel cell system minus the voltage of the fuel cell of the fuel cell system that has the lowest voltage (negative judgement and positive judgement).  

Regarding claim 6, the Kamihara reference discloses the predetermined function is configured to provide positive and negative upper limits and on determination of a negative upper limit the controller is configured to provide for control of the fuel cell system to automatically reduce the power output without exceeding the negative upper limit while on determination of a positive upper limit, the controller is configured to 
Regarding claim 11, the Kamihara reference discloses the controller is configured to monitor changes in the electrical output of the fuel cell system and, in response to the rate of change in the current provided at the output approaching within a predetermined amount or reaching or exceeding the upper limit, control the fuel cell system to reduce the rate of change in current provided by the fuel cell system at the output (P103).  
Regarding claim 12, the Kamihara reference discloses the controller is configured to receive a power order comprising a desired power output at the output, the controller further configured to control the fuel cell system to provide the electrical current at the output in accordance with the power order such that the rate of change in current output does not exceed the upper limit (P104)
Regarding claim 13, the Kamihara reference discloses a fuel cell controller according to claim 12, in which the controller includes a user interface to receive power orders from a user (Vehicle P81).  
Regarding claim 14, the Kazuno reference discloses the controller is configured to receive a restorative power order in the event one or more electrical parameter operating limits are exceeded, and the controller is further configured to control the fuel cell system to provide the electrical current at the output in accordance with the restorative power order such that the rate of change in current output does not exceed the upper limit (Fig. 10-11).  
Regarding claim 15, the Kazuno reference discloses a fuel cell system comprising a plurality of fuel cells arranged together to provide an electrical current at 
Regarding claim 17, the Kazuno reference discloses a computer program or a computer program product having instructions thereon that, when executed on a processor, cause the processor to provide control signals to setting an upper limit on the rate of change in current provided by a fuel cell system, which comprises a plurality of fuel cells, at an output based on at least one electrical parameter of one or more of the fuel cells of the fuel cell system, in which the at least one electrical parameter comprises a spread voltage determined in real-time based on (i) a voltage of a fuel cell of the fuel cell system that has, from among the plurality of fuel cells, a lowest voltage and (ii) a mean voltage of fuel cells of the fuel cell system; and providing for control of the fuel cell system at least on a change in the electrical current output of the fuel cell system in accordance with the upper limit (Fig. 25, second mode).




Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Umayahara et al. on claim 10 is withdrawn because the Applicant amended the claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725